I concur in holding the indictment should charge that it is necessary to aver in the indictment (1) that the party must be engaged in the business of selling liquor in local option territory in violation of law. (2) That there must be at least two sales in addition to carrying on such business. (3) That the names of purchasers and dates of sale must be stated in the indictment.
But I dissent from the holding that such acts can be punished in local option territory where such law was in operation at time that the law went into effect. As I understand the law a party can not be punished for its infraction until the voters have voted the law into operation since its passage or enactment. The law can not act ex post facto or retroactively and operate in territory already under the local option law. Lewis v. State, decided at present term.